From:                             Michael Paul Bowen <MBowen@kasowitz.com>
Sent:                             Thursday, October 17, 2019 5:54 PM
To:                               Sabrina Streusand; Shelby Jordan
Cc:                               John Dellaportas (JDellaportas@EMMETMARVIN.COM); Stephen Lemmon; 'Jay H. Ong';
                                  Williamson, Deborah; Kaufman, Aaron; Eric Taube; 'Brian T Cumings - Graves
                                  Dougherty Hearon & Moody (bcumings@gdhm.com)'; Berry Spears
                                  (bspears@kellerbenvenutti.com); 'Ray Battaglia'
Subject:                          RE: Genger // Pending Motions and Matters before the Court //


We’ll confer and get back to you asap. Thanks.

From: Sabrina Streusand [mailto:Streusand@slollp.com]
Sent: Thursday, October 17, 2019 6:48 PM
To: Shelby Jordan <sjordan@jhwclaw.com>; Michael Paul Bowen <MBowen@kasowitz.com>
Cc: John Dellaportas (JDellaportas@EMMETMARVIN.COM) <JDellaportas@EMMETMARVIN.COM>; Stephen Lemmon
<Lemmon@slollp.com>; 'Jay H. Ong' <jong@munsch.com>; Williamson, Deborah <DWilliamson@dykema.com>;
Kaufman, Aaron <AKaufman@dykema.com>; Eric Taube <Eric.Taube@wallerlaw.com>; 'Brian T Cumings ‐ Graves
Dougherty Hearon & Moody (bcumings@gdhm.com)' <bcumings@gdhm.com>; Berry Spears
(bspears@kellerbenvenutti.com) <bspears@kellerbenvenutti.com>; 'Ray Battaglia' <rbattaglialaw@outlook.com>
Subject: Genger // Pending Motions and Matters before the Court //

Michael,

We have spoken to the Trustee’s counsel Brian Cummings and he has spoken to Ron Satija the Trustee. I understand
that Brian on behalf of Ron would support the following proposal for handling the pending matters on the Court docket:

We would agree to put off the Motion to Show Cause, the Motion to Retain your firm as Special Counsel and the
Trustee’s 9019 Settlement Application (the “Three Motions’’) until after the October 31st hearing on the Motion to
Dismiss or Transfer Venue. Once the Court decides the Motion to Dismiss or Transfer Venue, then we can determine if
it makes sense to move forward with the pending discovery requests and the Three Motions. If that is agreeable to all
parties, we would then ask the Court to reset the 23rd hearings to a status conference. In addition, we would agree to
meet with all the parties to the various discovery motions on the morning of the 23rd hearing/status conference to see if
we can come to an agreement on the discovery schedule and document production (which would only take place after
the 31st hearing, if we can come to agreement on the documents’ authenticity). As part of that meeting on the 23rd, we
would ask whether any party has an objection to the exhibits attached to the Motion to Dismiss with respect to their
authenticity (only). We will provide copies of the documents that we are asking each party to authenticate at the
meeting (we have provided each party their own copies as part of the Order to seal and the rest are part of the
unredacted exhibits to the Motion). If we can come to agreement on authenticity, we can avoid taking any discovery
prior to the hearing on the 31st. We suggest that the foregoing is an efficient manner of handling the pending matters.

Please let me know if that works and if we can prepare a joint agreed motion for filing with the Court.

Thanks,

Sabrina

Sabrina L. Streusand

STREUSAND | LANDON | OZBURN | LEMMON LLP
                                                            1
                                                    Exhibit A
Spyglass Point | 1801 South MoPac Expressway | Suite 320 | Austin, Texas 78746
(d) (512) 236-9901 | (m) (512) 569-1786 | (o) (512) 236-9900
streusand@slollp.com | www.slollp.com

This electronic message contains information from the law firm of Streusand, Landon, Ozburn & Lemmon, LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution,
or use of the contents of this message is prohibited. If you received this e-mail in error, please delete it and all copies and contact me at streusand@slollp.com
and/or (512) 236-9901. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. Federal tax advice contained in this
communication, (including any attachments) is not intended to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal
Revenue Code or (ii) promoting, marketing, or recommending to another party any transaction or matter addressed herein.


From: Shelby Jordan <sjordan@jhwclaw.com>
Sent: Thursday, October 17, 2019 5:10 PM
To: Michael Paul Bowen <MBowen@kasowitz.com>
Cc: Sabrina Streusand <Streusand@slollp.com>; John Dellaportas (JDellaportas@EMMETMARVIN.COM)
<JDellaportas@EMMETMARVIN.COM>; Stephen Lemmon <Lemmon@slollp.com>
Subject: Re:

I think they are opposed, but may have an alternative suggestion. I can’t speak for
them.

Shelby

From: Michael Bowen <MBowen@kasowitz.com>
Date: Thursday, October 17, 2019 at 5:07 PM
To: Shelby Jordan <sjordan@jhwclaw.com>
Cc: Sabrina Streusand <Streusand@slollp.com>, "John Dellaportas (JDellaportas@EMMETMARVIN.COM)"
<JDellaportas@EMMETMARVIN.COM>
Subject: RE:

Thanks. What about Sagi counsel?



This e-mail and any files transmitted with it are confidential and may be subject to the attorney-client privilege. Use or disclosure of this e-mail or any
such files by anyone other than a designated addressee is unauthorized. If you are not an intended recipient, please notify the sender by e-mail and
delete this e-mail without making a copy.



From: Shelby Jordan [mailto:sjordan@jhwclaw.com]
Sent: Thursday, October 17, 2019 5:13 PM
To: Michael Paul Bowen <MBowen@kasowitz.com>
Cc: Sabrina Streusand <Streusand@slollp.com>; John Dellaportas (JDellaportas@EMMETMARVIN.COM)
<JDellaportas@EMMETMARVIN.COM>
Subject:

                                                                **EXTERNAL EMAIL**


Although you did not ask, in case you want to know, Dalia Genger opposes your
request.

                                                                                 2
                                                                       Exhibit A
Shelby A. Jordan




Business Bankruptcy Law - State Bar of Texas
Also Board Certified by:
American Bankruptcy Institute Board of Certification
www.jhwclaw.com
Main #: 361-884-5678
Fax:    361-888-5555
Cell:   361-779-4678
Austin, Brownsville, Corpus Christi



      1978 – 2019                 1990‐2019                      2003‐2019


This information is confidential and subject to attorney client privilege and is intended for the named addressee only. This e-mail message is covered
by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521 and is legally privileged. Unauthorized review, use, disclosure or distribution is
strictly prohibited. If the reader of this message is not the intended recipient or an agent responsible for delivering it to the intended recipient, you are
hereby notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original message. The unauthorized
use of any information in this email is expressly prohibited and does not waive the privilege and may subject the user to claims.




From: Michael Paul Bowen <MBowen@kasowitz.com>
Sent: Thursday, October 17, 2019 3:52 PM
To: Sabrina Streusand <Streusand@slollp.com>; BCumings@gdhm.com; Eric J. Taube
<Eric.Taube@wallerlaw.com>
Cc: John Dellaportas <JDellaportas@EMMETMARVIN.COM>; Andrew R. Kurland <AKurland@kasowitz.com>
Subject: Genger Bankr ‐ Motion to Continue Sagi Disqualification Motion

We plan to request that the Court adjourn the Oct 23 hearing date on Sagi’s motion to show cause concerning
disqualification of our firm as special counsel to the hearing date set for the pending trustee application to
retain KBT and the Rule 9019 motion. Please let us know if you oppose, consent or otherwise. Thanks.


Michael Paul Bowen
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019
Tel. (212) 506-1903
Fax. (212) 500-3403
MBowen@kasowitz.com




                                                                             3
                                                                    Exhibit A
